I am not in accord with the majority opinion herein.
The Constitution (1908), art. 8, § 20, provides:
"The legislature shall provide by a general law for the incorporation of cities."
Section 21, art. 8, provides:
"Under such general laws, the electors of each city and village shall have power and authority to frame, adopt and amend its charter, and to amend an existing charter of the cityor village heretofore granted or passed by the legislature forthe government of the city or village and, through its regularly constituted authority to pass all laws and ordinances relating to its municipal concerns, subject to the Constitutionand general laws of this State."
Act No. 279, Pub. Acts 1909 (1 Comp. Laws 1929, § 2236[1] [Stat. Ann. § 5.2079(1)]), the home rule statute for cities, provides:
"Within a reasonable time after the acquisition of a public transportation utility the officials in charge of the operation
shall establish a system of civil service for the selection and retention of its employees."
This is the general law of this State authorizing the adoption of municipal home rule charters and to which all such charters must conform. *Page 330 
The municipal home rule act in relation to cities above referred to also provides:
"No provision of any city charter shall conflict with orcontravene the provisions of any general law of the State." 1 Comp. Laws 1929, § 2272 (Stat. Ann. § 5.2116).
The charter of the city of Detroit, as amended in 1937 by the people of the city, attempts to establish a seniority in civil service, directly contrary to the constitutional provision above quoted and to Act No. 279, Pub. Acts 1909, as amended, the Michigan home rule act for cities, which expressly vests the authority in the "officials in charge of the operation."
The question of civil service and seniority rights under the charter and under the law is vested in the "officials in charge of the operation" of the transportation system, and cannot be altered or controlled by charter in violation of this provision of the statute.
Plaintiffs should be entitled to the relief prayed, but without costs, a public question being involved.
BUSHNELL, J., did not sit. *Page 331